Citation Nr: 0431170	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.  The record indicates the veteran thereafter served in 
the Air Force reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for cramps in the legs.  
That decision also denied service connection for sinusitis 
and bilateral hearing loss with which the veteran also 
disagreed, and these claims were granted in a February 2003 
rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

The veteran's June 1958 enlistment examination does not note 
any abnormalities of the lower extremities.  A June 1962 
discharge examination notes under the heading "significant 
or interval history" that the veteran had exertional cramps 
in the legs following exercise.  An August 1969 enlistment 
examination, presumably for the Reserves, noted the history 
of leg cramps on exertion, and the veteran reported cramps in 
the legs.  

In January 1973, an examiner noted the veteran had occasional 
cramps in the legs with exercise-non-disabling.  In a 
February 1981 report of medical history, the veteran marked 
"yes" to the question whether he ever had, or currently 
experienced leg cramps.  A written notation by the examiner 
stated, "cramps in legs-seldom."  

The veteran submitted a September 2001 brief statement from 
Dr. Ericksen that he had been treating the veteran since July 
for leg pains, restless leg syndrome, and cramps.  Dr. 
Ericksen noted medication had improved the symptoms, but the 
veteran still had the problems.  

In a statement, the veteran asserted he had records at the VA 
Medical Center (VAMC) regarding the leg cramps.  An April 
2002 treatment record from the Salt Lake City VAMC noted the 
veteran had leg problems, such as weakness after sitting, 
weak knees, and aching knee caps, with the last occurrence 
during basic training.  Quinine had no effect on restless 
legs.  

In April 2003, the veteran asserted that at the Salt Lake 
VAMC x-rays were taken of his legs, neck, and hands, and a 
nurse practitioner indicated the images showed arthritis.  
The veteran opined the source of the leg cramps could be 
arthritis, which had spread to his neck and hands.  

The assertion, however, still fundamentally concerns the leg 
cramps.  The veteran should undergo a VA examination to 
clarify any diagnosis concerning the leg cramps noted at 
discharge.  Certainly any assessment would consider various 
underlying disease that might cause leg cramps, including 
arthritis.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
current medical records from Dr. 
Ericksen regarding treatment for leg 
cramps, and up to date records from the 
Salt Lake City VAMC.  Any obtained 
records should be added to the claims 
file prior to a review by the VA 
examiner.

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify any diagnosis 
concerning leg cramps, and provide an 
opinion as to whether it is at least as 
likely as not that any current 
disability involving leg cramps is 
related to, or had its onset in, 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for leg cramps.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




